Citation Nr: 1034934	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-00 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Propriety of the reduction in the rating for prostate cancer from 
100 to 40 percent, effective June 1, 2007.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty for more 
than 23 years until his retirement in September 2001.  This 
matter is before the Board of Veterans' Appeals (Board) on appeal 
from a March 2007 rating decision by the Roanoke, Virginia 
Department of Veterans Affairs (VA) Regional Office (RO).  The 
Veteran testified at a personal hearing at the RO in December 
2007.


FINDING OF FACT

On June 24, 2010, prior to the promulgation of the Board's 
decision in the appeal, the appellant withdrew his appeal with 
respect to the issue of the propriety of the reduction in the 
rating for prostate cancer from 100 to 40 percent, effective June 
1, 2007.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the issue 
of the propriety of the reduction in the rating for prostate 
cancer from 100 to 40 percent, effective June 1, 2007, by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the record 
at a hearing on appeal at any time before the Board promulgates a 
final decision.  38 C.F.R. § 20.204.  When an appellant does so, 
the withdrawal effectively creates a situation where there no 
longer exists any allegation of error of fact or law.  
Consequently, in such an instance, the Board does not have 
jurisdiction to review the appeal, and the appropriate action by 
the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d).

In a statement received by the Board on June 24, 2010, the 
appellant indicated that he wished to withdraw his appeal with 
respect to the issue of the propriety of the reduction in the 
rating for prostate cancer from 100 to 40 percent, effective June 
1, 2007.  This is certainly permissible under the Board's rules 
of practice.  See 38 C.F.R. § 20.204.  Given the appellant's 
clear intent to withdraw his appeal in this matter, further 
action by the Board in the matter would not be appropriate.  
38 U.S.C.A. § 7105.


ORDER

The appeal in the claim of the propriety of the reduction in the 
rating for prostate cancer from 100 to 40 percent, effective June 
1, 2007, is dismissed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


